J-A02018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS MACKIE                             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DIANE MACKIE                              :   No. 714 WDA 2017

                    Appeal from the Order April 26, 2017
    In the Court of Common Pleas of Washington County Civil Division at
                           No(s): No. 2013-6350

THOMAS MACKIE                             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
             v.                           :
                                          :
                                          :
DIANE MACKIE                              :
                                          :
                   Appellant              :   No. 772 WDA 2017

               Appeal from the Order Entered April 26, 2017
    In the Court of Common Pleas of Washington County Civil Division at
                          No(s): No. 2013-6350


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY OLSON, J.:                              FILED MAY 01, 2018

      These cross appeals filed by Diane Mackie (Wife) and Thomas Mackie

(Husband) challenge the trial court’s equitable distribution order entered on

April 26, 2017. Upon review, we affirm.

      We briefly summarize the facts and procedural history of this case as

follows.   Husband filed for divorce on October 13, 2013 and Wife filed a

petition for claims on October 30, 2013. Over the course of the next two
J-A02018-18



years, the parties engaged in protracted and acrimonious litigation including,

inter alia, filing a combined 23 petitions for special relief and eight petitions

for contempt, and engaging in three discovery conferences.1 On October 16,

2015, Husband filed a motion for the appointment of a Master, which the

trial court granted. The Master held two equitable distribution hearings on

March 31, 2016 and April 28, 2016. On June 24, 2016, the Master filed a

54-page recommendation and report.

       Husband filed a single exception to the Master’s Report on July 1,

2016, and an accompanying brief on July 15, 2016.              Wife filed seven

exceptions to the Master’s report on July 14, 2016. Wife also filed a motion

to quash, alleging Husband’s exception consisted of a single sentence,

general exception in violation of Pa.R.C.P. 1920.55-2.          The trial court

granted Wife’s motion to quash Husband’s exception on August 23, 2016.

On November 15, 2016, the trial court held oral argument on Wife’s

exceptions. At argument, Wife withdrew her sixth and seventh exceptions to

the Master’s report.

       On April 26, 2017, by order and accompanying opinion, the trial court

slightly modified the equitable distribution award to Wife.           It valued

Husband’s business interests in a limited liability company, G-Force


____________________________________________


1 On June 5, 2015, because the parties were repeatedly disruptive while
presenting motions, the trial court ordered the parties to file future motions
directly with the trial court.



                                           -2-
J-A02018-18



Leadership, LLC, as of the date of the parties’ separation, granting 60% of

the proceeds from the sale of the company to Wife in a cash payment within

180 days.2 The trial court adopted the Master’s report in all other respects.

These cross-appeals resulted.3

       On appeal, Husband presents the following issues for our review:

       1. Whether the lower court abused its discretion in quashing
          [Husband’s] exceptions to the Master’s report and
          recommendation[?]

       2. Whether the lower court abused its discretion in failing to
          account for significant loss in valuation of the parties’ marital
          real estate assets for the purposes of equitable distribution[?]

Husband’s Brief at 7 (superfluous capitalization, suggested answers and

footnote omitted).




____________________________________________


2 On appeal, neither party challenges the trial court’s valuation of Husband’s
business interests in G-Force Leadership, LLC.

3   Husband filed a notice of appeal on May 11, 2017, prior to the entry of the
divorce decree entered on May 19, 2017. “Because the appeal was taken
from an order of equitable distribution before a decree in divorce had been
entered, the appeal was interlocutory.” Isralsky v. Isralsky, 824 A.2d
1178, 1184 (Pa. Super. 2003) (citation omitted). However, the subsequent
filing of the divorce decree perfected Husband’s appeal. Id. On May 11,
2017, the trial court ordered Husband to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Husband complied
timely on May 24, 2017. Wife filed a notice of appeal on May 24, 2017. The
trial court ordered Wife to file a concise statement under Pa.R.A.P. 1925(b)
on May 25, 2017. Wife complied timely on June 5, 2017. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on July 25, 2017, which
largely incorporated the trial court’s earlier opinion issued on April 26, 2017.



                                           -3-
J-A02018-18



      In Husband’s first issue presented, he argues that the trial court

abused its discretion by quashing his exceptions to the Master’s report “due

to lack of precision[.]” Id. at 20. In the alternative, Husband claims that

when Wife filed her exceptions on July 14, 2016, Pa.R.C.P. 1920.55-2(c)

afforded him 20 days to file exceptions in response and, therefore, his July

15, 2016 brief in support of exceptions should have been deemed timely and

considered by the trial court.        Id. at 20-22.       Furthermore, while

acknowledging his “failure to raise this particular issue in his [s]tatement of

[e]rrors [c]omplained of on [a]ppeal[,]” Husband also claims that the trial

court addressed the quashal in its Rule 1925(a) opinion, and in its prior

memoranda and orders, and, therefore, should not have found his issue

regarding the valuation of the parties’ marital real estate assets waived. Id.

at 24-25.     Accordingly, Husband contends this Court can conduct a

meaningful review of the issue on appeal. Id.

      Upon review of the certified record, we conclude that Husband has

failed to preserve any issues for our review.      The first basis for finding

waiver of Husband’s claims is his failure to file timely exceptions comporting

with the rules of procedure.     In filing exceptions to a Master’s report,

Pa.R.C.P. 1920.55-2(b) provides, in pertinent part:

      (b) Within twenty days of the date of receipt or the date of
      mailing of the master's report and recommendation, whichever
      occurs first, any party may file exceptions to the report or any
      part thereof, to rulings on objections to evidence, to statements
      or findings of fact, to conclusions of law, or to any other matters
      occurring during the hearing. Each exception shall set forth a


                                     -4-
J-A02018-18


      separate objection precisely and without discussion.
      Matters not covered by exceptions are deemed waived
      unless, prior to entry of the final decree, leave is granted
      to file exceptions raising those matters.

      (c)     If exceptions are  filed,   any   other    party    may
      file exceptions within twenty days of the date of service of the
      original exceptions. The court shall hear argument on
      the exceptions and enter a final decree.


Pa.R.C.P. 1920.55-2(b) and (c) (emphasis added).        “[F]ailure to file timely

exceptions [] result[s] in a waiver of [appellate] claims of error in our

[C]ourt.” Sipowicz v. Sipowicz, 517 A.2d 960, 963 (Pa. Super. 1986).

      In this case, within 20 days of the Master’s report, Husband filed the

following exception:

      1. The Master’s [r]eport and [r]ecommendation contains
         numerous errors to support [Husband’s] filing of [e]xceptions.

      2. Detailed information will be provided in the brief, which will
         be delivered ahead of the scheduled hearing.

Husband’s Exceptions, 7/1/2016, (unpaginated) at 1.

      The trial court concluded that Husband’s exceptions “failed in all

respects to comply with [Rule 1920.55-2] requirements.” Trial Court Order,

9/23/2016, (unpaginated) at 1.              More specifically, the trial court

determined that Husband’s exceptions lacked precision.         Id.   We agree.

Husband made a general and vague reference to “numerous errors” without

setting forth precise and separate objections as Rule 1920.55-2 commands.

Moreover, while Husband claims that he reserved the right to raise specific

exceptions in his later filed brief, the rule specifies that if Husband wished to



                                      -5-
J-A02018-18



clarify and raise specific exceptions after the expiration of the 20-day period,

he was required to seek leave of court. Husband filed his brief in support of

exceptions outside of the 20-day window to file exceptions and he did not

seek leave of court. Finally, we reject Husband’s suggestion that his brief in

support of exceptions essentially qualified as a timely statement of

exceptions filed 20 days after Wife’s exceptions.       Husband’s brief failed to

comply with Rule1920.55-2(b)’s provision that each specific exception be

presented “without discussion.”            Obviously, Husband’s brief presented

argument on each of his allegations of error. For these reasons, Husband

waived his claims for our review.

       As a second basis for finding waiver, while Husband currently argues

that the trial court improperly quashed his exception, he did not raise this

issue in his concise statement under Rule 1925(b). Our Supreme Court has

“held that any issues not raised in a court-ordered Rule 1925(b) statement

will be deemed waived on appeal.” Commonwealth v. Burton, 973 A.2d
428, 438 (Pa. Super. 2009), citing Commonwealth v. Lord, 553 Pa. 415,

719 A.2d 306 (1998).

       Finally, while Husband currently claims that the trial court “abused its

discretion in failing to account for the significant loss in valuation of the

parties’ marital assets for the purposes of equitable distribution[,]” 4 he has


____________________________________________


4   See Husband’s Brief at 25.



                                           -6-
J-A02018-18



failed to cite any legal authority to support this claim in his appellate brief

and this issue is waived for this additional reason. See S.M.C. v. W.P.C.,

44 A.3d 1181, 1189 (Pa. Super. 2012), citing Pa.R.A.P. 2119(a). As there

are no cognizable issues for our review, we affirm the trial court’s equitable

distribution order as it pertains to Husband.

      Next, we turn to Wife’s appeal, wherein she presents the following

issues, pro se, for our review:

      1. Did the trial court commit an error when it failed to remand
         the issue of [] Husband’s American Airlines retirement
         account to the Master for further evaluation of the plan by
         [Husband’s] expert [Michael] Pisula [(“Pisula”)] when [] Wife
         presented Pisula with evidence that Pisula’s opinions were
         based on incorrect documents and false information, as
         shown by the un-doctored financial documents (previously
         produced by [] Husband) which proved additional years of
         income which were fraudulently redacted from the materials
         and documents provided to [] Pisula by [] Husband?

      2. Did the trial court commit an error when it failed to grant []
         Wife any share of [] Husband’s American Airline stock when
         the Master based his decision on incomplete documentation
         (and to which said incomplete documentation [] Wife not only
         objected to, but also presented evidence contradicting
         evidence of [] Husband and showing his expert that some
         documents relied upon by the expert had been tampered with
         to falsely indicate [H]usband had not been working or earning
         certain incomes when he had been earning certain incomes)?

      3. Did the trial court commit an error of law when the court
         failed to grant [] Wife any credit for marital bills paid during
         the pendency of the parties’ divorce (all of which were
         documented and submitted into evidence at the time of the
         underlying hearing)?

      4. Did the trial court commit an error of law when it failed to
         grant [] Wife an additional award of attorney fees?


                                     -7-
J-A02018-18



      5. Did the trial court commit an error of law when it determined
         that [Husband] had waived his appeal and his appellate
         issues?

      6. Did the trial court commit an error of law when it did not
         award or somehow credit [] Husband for “lost value”?

Wife’s Brief at 8-9 (superfluous capitalization and suggested answers

omitted).

      Wife’s first three issues challenge the valuation of several assets Wife

characterizes as marital; hence, we will examine them together as

inter-related claims. First, Wife argues that Husband’s expert, Pisula, used

false and/or inaccurate information when establishing the value of Husband’s

American Airlines pension.   Id. at 14-25.    She claims that Pisula used a

document showing a zero pension salary for Husband from 2008 through

2014, despite Wife’s claim that she received documentation during discovery

that indicated that Husband received a significant salary during those years

that he hid from Wife. Id. at 14. Wife argues that Pisula acknowledged that

his calculations were based upon information that was available to him and if

there were additional information, it should be obtained. Id. at 20-21.    In

turn, Wife contends that “[t]he Master knew the facts could not be said to

support any finding on the value of the pension because the facts were, on

the very face of the record, significantly incomplete (and likely wrong).” Id.

at 22.   She further asserts that she “was not required to re-calculate []

Pisula’s incorrect and unfounded valuations.” Id. at 23. Instead, she opines

that “[t]he Master was obliged to instruct [] Husband to provide his expert


                                    -8-
J-A02018-18



with true and correct information regarding his pension salary for 2008-

2013.” Id. Relying on the same documentation and testimony of Pisula as

previously set forth, Wife argues Husband acquired American Airline stock

during the marriage and liquated it six months prior to separation.           Wife,

therefore, asserts that the Master erred in failing to include these assets in

determining equitable distribution.   Id. at 25-30.    Wife also contends that

the Master erred in failing to give her credit for payments she made toward

the marital debt.    Id. at 34-36.     She argues that the Master erred in

determining that neither party should receive credit for expenditures on

maintenance of marital property because both parties engaged in dilatory

and occlusive behavior. Id. at 34-36.

      We apply the following standard in reviewing an equitable distribution

order:

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing
      the propriety of an order effectuating the equitable distribution
      of marital property is whether the trial court abused its
      discretion by a misapplication of the law or failure to follow
      proper legal procedure. We do not lightly find an abuse of
      discretion, which requires a showing of clear and convincing
      evidence. This Court will not find an abuse of discretion unless
      the law has been overridden or misapplied or the judgment
      exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill will, as shown by the evidence in
      the certified record. In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. We measure the circumstances of the case against
      the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.


                                      -9-
J-A02018-18


      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence. We are also aware that a master's report and
      recommendation, although only advisory, is to be given the
      fullest consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe
      and assess the behavior and demeanor of the parties.

Morgante v. Morgante, 119 A.3d 382, 386–387 (Pa. Super. 2015)

(internal citations and quotations omitted).

      In valuing assets for equitable distribution:

      The Divorce Code does not specify a particular method of valuing
      assets. The trial court must exercise discretion and rely on the
      estimates, inventories, records of purchase prices, and
      appraisals submitted by both parties. Smith v. Smith, 653
A.2d 1259, 1265 (Pa. Super. 1995), appeal denied, 663 A.2d
693 (Pa. 1995).

      In determining the value of marital property, the court is free to
      accept all, part or none of the evidence as to the true and
      correct value of the property. Litmans v. Litmans, 673 A.2d
382, 395 (Pa. Super. 1996), citing Aletto v. Aletto, 537 A.2d
1383 (Pa. Super. 1988). “Where the evidence offered by one
      party is uncontradicted, the court may adopt this value even
      though the resulting valuation would have been different if more
      accurate and complete evidence had been presented.” Id.,
      quoting Holland v. Holland, 588 A.2d 58, 60 (Pa. Super.
      1991), appeal denied, 596 A.2d 158 (Pa. 1991); accord Smith
      v. Smith, 653 A.2d 1259, 1267 (Pa. Super. 1995), appeal
      denied, 663 A.2d 693 (Pa. 1995) (stating if one party disagrees
      with the other party's valuation, it is [her] burden to provide the
      court with an alternative valuation). A trial court does not abuse
      its discretion in adopting the only valuation submitted by the
      parties. Litmans, supra at 395.

Smith v. Smith, 904 A.2d 15, 21–22 (Pa. Super. 2006).

      In this case, Wife did not produce expert testimony regarding

valuation.   Moreover, the trial court noted that both parties “displayed a


                                     - 10 -
J-A02018-18



marked inability to present evidence in a manner that assists the fact-finder”

and “engaged in bad faith litigation tactics for obfuscating the factual

record.”   Trial Court Opinion, 4/26/2017, at 6.       The Master noted that he

specifically requested summary financial information from Wife in a

particular format, but she blatantly disregarded those instructions. Id. at 9.

The trial court further recognized that “[Wife] has claimed without pause

throughout    the   parties’   litigation   that   [Husband]      has     hidden   or

misrepresented assets[,]” but that Wife availed herself of multiple rounds of

discovery and had an opportunity to present evidence on her behalf, but did

not.   Id.    Instead, Wife cross-examined Husband’s expert regarding

valuation. With regard to Husband’s pension, Husband’s expert testified that

all of the documentation “reflected a pension after [Husband] had returned

to work for American Airlines post-separation, and after the money at issue

had been settled into an IRA account.”         Id. at 20.     The trial court stated

that “[u]ltimately, [the Master] accepted the only [pension] valuation in

evidence that he received” from Husband’s expert.            Id. at 21.    Regarding

stock, the trial court concluded that Husband presented evidence that he

was awarded stock as part of an arbitration decision in a pilot labor dispute

for his pre-marital employment and that he did not receive the stock until

after the parties’ separation.      Id. at 22-23.           Finally, the trial court

concluded that the Master did not err in denying Wife’s claim for credit for

alleged payments of marital debt because “both parties contributed to the

dissipation of the marital estate, either through neglect of marital assets or

                                      - 11 -
J-A02018-18



by the transfer of marital money into outside accounts.”          Id. at 27.

Moreover, the Master recognized that Wife was held in contempt for failing

to pay the martial residence mortgage and failed to make payments after

being found in contempt. Id. Thus, the Master found Wife lacked credibility

in advancing her request for a credit on the marital debt. Id. at 28.

      Upon review, we agree with the trial court’s assessment regarding

Husband’s pension, American Airline stock, and Wife’s request for credit for

paying marital debt.     Each party has the burden to prove valuation.

Husband presented evidence through an expert. Wife did not. Instead, Wife

cross-examined Husband’s expert.     While Husband’s expert stated that his

evaluation would be different if he used Wife’s proffered documentation, the

expert was not required to revalue his opinions based on information

suggested by Wife and the trial court could not order him to do so as Wife

suggests.   If Wife contested the valuations, it was her burden to provide

evidence to support her assertions, but she did not.      Thus, as it stands,

Husband’s evidence was largely uncontradicted. Wife presented no evidence

to dispute the findings that Husband’s award of American Airline stock arose

from pre-marital employment and was not received until after the parties

separated. Moreover, the Master did not find Wife’s testimony regarding her

claim for credit against the martial debt credible and we may not usurp that

determination.     Based upon our standard of review and the evidence

presented, we discern no abuse of discretion or error of law in denying

Wife’s exceptions to the Master’s recommendations regarding Husband’s

                                    - 12 -
J-A02018-18



pension and American Airline stock and Wife’s request for marital debt

credit. Hence, there is no merit to Wife’s first three appellate issues.

      In her fourth issue presented, Wife claims that the Master erred in

calculating her award for attorney’s fees.        She claims that the trial court

ordered Husband to advance her $16,000.00, on July 19, 2014, “to pay

attorney fees, then owing and due” and “also so she could secure new

counsel.” Wife’s Brief at 31. Thereafter, initial counsel for Wife withdrew.

Subsequently, Wife averred that she incurred an additional $18,595.40 in

attorney’s fees with new counsel and the Master agreed.           However, Wife

contends that “the Master wrongly re-credited [] Husband with $16,000[.00]

for the monies used years before to pay fees of another attorney” and, thus,

granted her “only $2,595.40.” Id. at 32-33. She contends that she “needs

the full $18,595.40 now to pay her [current] legal fees[,]” arguing that

leaving her with an award of $2,595.40 “is both wrong and inherently

unfair.” Id. at 33.

      Our standard of review is clear:

      We will reverse a determination of counsel fees and costs only
      for an abuse of discretion. The purpose of an award of counsel
      fees is to promote fair administration of justice by enabling the
      dependent spouse to maintain or defend the divorce action
      without being placed at a financial disadvantage; the parties
      must be “on par” with one another.

                                 *       *    *

      Counsel fees are awarded based on the facts of each case after a
      review of all the relevant factors. These factors include the
      payor's ability to pay, the requesting party's financial resources,


                                     - 13 -
J-A02018-18


       the value of the services rendered, and the property received
       in equitable distribution.

       Counsel fees are awarded only upon a showing of need. Further,
       in determining whether the court has abused its discretion, we
       do not usurp the court's duty as fact finder.

Teodorski v. Teodorski, 857 A.2d 194, 201 (Pa. Super. 2004) (internal

citations and quotations omitted).

       In this case, Wife retained an attorney who represented her in the

parties’ custody and child support dispute, in filing an unfounded PFA against

Husband, and the commencement of the divorce litigation.5 In two separate

petitions, Wife’s initial attorney requested adjusted attorney’s fees totaling

nearly $100,000.00. The trial court denied the requested fees as excessive,

noting that “[t]he itemized billing presented to the [c]ourt was not

specifically limited to matters pertaining only to the divorce action” and “did

not consistently [allocate the fees between] divorce, custody, support, or

[PFA.]”   Trial Court Memorandum and Order, 7/18/2014, (unpaginated) at

1-2. The trial court stated that Wife’s documentation of counsel fees lacked

specificity as required.      The trial court also determined that Wife’s former

attorney charged twice the hourly fee than the prevailing market rates in

Washington County.          Id. at 4-5.        As such, the trial court denied the

requested award for attorney’s fees, but opined:
____________________________________________


5   The trial court subsequently granted prior counsel’s request to withdraw,
averring Wife failed to pay her outstanding legal fees and it was a hardship
for her firm to continue representation without compensation. See Order,
8/21/2014, at 1.



                                          - 14 -
J-A02018-18



      However, in light of the disparity in incomes between the parties,
      the [c]ourt does find that a necessity exists which justifies the
      award of a more modest amount of counsel fees. Further,
      because the [c]ourt is in the position of making adjustments at
      the time of final disposition for any interim fees it may award,
      and the [c]ourt should protect the less affluent spouse and place
      him or her in a position to secure competent representation, an
      order of interim fees credited against a future award of
      equitable distribution is appropriate in this matter. [Wife]
      may have difficulty in securing necessary representation if this
      [c]ourt does not grant her some amount of interim counsel fees.

                           *           *           *

      [Accordingly,] the [c]ourt hereby orders and decrees that an
      award of interim counsel fees and expenses of $16,000.00 is
      reasonable and necessary. Such award shall be considered
      as an advance on equitable distribution.

Id. at 5-6 (emphasis added).

      Here, both the Master and the trial court determined that attorney’s

fees, totaling $18,595.40, accrued after Wife’s former counsel withdrew.

Moreover, both the Master and the trial court agreed that such fees were

reasonable and due based upon Wife’s need and Husband’s ability to pay.

The Master “then credited to [Husband] $16,000.00, the amount the court

awarded [Wife] on July 18, 2014, as an advance on counsel fees, costs, and

expenses [and] awarded [Wife] $2,595.40 in net attorney’s fees, costs, and

expenses.”    Trial Court Opinion, 4/26/2017, at 24-25. The Master did not

review or revisit former counsel’s bill for services, looking only prospectively

from the July 18, 2014 order awarding Wife an advance of $16,000.00. Id.

at 25. Upon review, we discern no abuse of discretion.              While Wife

characterizes the $16,000.00 award as a payment of fees for prior counsel,


                                     - 15 -
J-A02018-18



the record belies her assertion.      In July 2014, the trial court specifically

stated it denied Wife’s request for fees from former counsel.                   The

$16,000.00 award was earmarked as an interim advance to secure new

counsel,   but    would   be   credited   against   future   awards   of   equitable

distribution.    The Master and trial court computed Wife’s $2,595.40 award

for attorney’s fees precisely in line with the prior order. Hence, we discern

no error or abuse of discretion.      As such, Wife’s contention regarding her

attorney’s fees lacks merit.

      Because we have already determined that dismissal of Husband’s

appeal is warranted, Wife’s fifth and sixth appellate issues pertaining to

Husband’s appeal are moot.

      Finally, we address Wife’s motion to quash Husband’s appeal filed with

this Court on September 26, 2017. Wife seeks to quash Husband’s appeal

citing waiver. Our Supreme Court has directed that:

      An appeal is “quashed” when the court lacks jurisdiction over the
      appeal in the first instance. When the appellant has failed to
      preserve issues for appeal, the issues are waived, and the lower
      court's order is more properly “affirmed.”

In re K.L.S., 934 A.2d 1244, 1246 (Pa. 2007). Having already found that

Husband waived all issues, we deny Wife’s motion to quash as moot.

      Order affirmed. Wife’s motion to quash denied as moot.




                                      - 16 -
J-A02018-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2018




                          - 17 -